Name: Council Regulation (EU) NoÃ 36/2012 of 18Ã January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) NoÃ 442/2011
 Type: Regulation
 Subject Matter: oil industry;  international trade;  Asia and Oceania;  international affairs;  technology and technical regulations;  international security;  EU institutions and European civil service
 Date Published: nan

 19.1.2012 EN Official Journal of the European Union L 16/1 COUNCIL REGULATION (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/782/CFSP of 1 December 2011 concerning restrictive measures against Syria (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 9 May 2011, the Council adopted Regulation (EU) No 442/2011 concerning restrictive measures in view of the situation in Syria (2). (2) The Council expanded the scope of its measures against Syria by way of Council Regulations on 2 September, 23 September, 13 October and 14 November 2011 (3), as well as making amendments and additions to the list of targeted persons and entities through successive Council Implementing Regulations (4). Further measures, which do not fall within the scope of Union law, are set out in the corresponding CFSP Decisions of the Council (5). (3) In view of the continued brutal repression and violation of human rights by the Government of Syria, Council Decision 2011/782/CFSP provides for additional measures, namely a prohibition on the export of telecommunications monitoring equipment for use by the Syrian regime, a prohibition on the participation in certain infrastructure projects and investment in such projects, and additional restrictions on the transfers of funds and the provision of financial services. (4) It should be clarified that submitting and forwarding the necessary documents to a bank for the purpose of their final transfer to a person, entity or body that is not listed, to trigger payments allowed under Article 20, does not constitute making funds available within the meaning of Article 14. (5) The power to amend the list in Annex II and IIa to this Regulation should be exercised by the Council, in view of the serious political situation in Syria, and to ensure consistency with the process for amending and reviewing the Annex to Decision 2011/782/CFSP. (6) The procedure for amending the lists in Annex II and IIa to this Regulation should include providing designated natural or legal persons, entities or bodies with the grounds for listing, so as to give them an opportunity to submit observations. Where observations are submitted, or substantial new evidence is presented, the Council should review its decision in light of those observations and inform the person, entity or body concerned accordingly. (7) For the implementation of this Regulation, and in order to create maximum legal certainty within the Union, the names and other relevant data concerning natural and legal persons, entities and bodies whose funds and economic resources must be frozen in accordance with this Regulation, must be made public.Any processing of personal data should comply with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (6) and Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (7). (8) These measures fall within the scope of the Treaty on the Functioning of the European Union and, therefore, notably with a view to ensuring its uniform application by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement them. (9) In view of the extent of the amendments introduced, taken together with the various measures already adopted in relation to Syria, it is appropriate to consolidate all the measures into a new regulation which repeals and replaces Regulation (EU) No 442/2011. (10) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: CHAPTER I DEFINITIONS Article 1 For the purposes of this Regulation, the following definitions shall apply: (a) §branch § of a financial or credit institution means a place of business which forms a legally dependent part of a financial or credit institution and which carries out directly all or some of the transactions inherent in the business of financial or credit institutions; (b) §brokering services § means: (i) the negotiation or arrangement of transactions for the purchase, sale or supply of goods and technology from a third country to any other third country, or (ii) the selling or buying of goods and technology that are located in third countries for their transfer to another third country; (c) §contract or transaction § means any transaction of whatever form and whatever the applicable law, whether comprising one or more contracts or similar obligations made between the same or different parties; for this purpose §contract § includes a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, and credit, whether legally independent or not, as well as any related provision arising under, or in connection with, the transaction; (d) §credit institution § means a credit institution as defined in Article 4(1) of Directive 2006/48/EC of the European Parliament and of the Council of 14 June 2006 relating to the taking up and pursuit of the business of credit institutions (8), including its branches inside or outside the Union; (e) §crude oil and petroleum products § means the products listed in Annex IV; (f) §economic resources § means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds, but which may be used to obtain funds, goods or services; (g) §financial institution § means: (i) an undertaking, other than a credit institution, which carries out one or more of the operations included in points 2 to 12 and points 14 and 15 of Annex I to Directive 2006/48/EC, including the activities of currency exchange offices (bureaux de change); (ii) an insurance company duly authorised in accordance with Directive 2002/83/EC of the European Parliament and of the Council of 5 November 2002 concerning life assurance (9), insofar as it carries out activities covered by that Directive; (iii) an investment firm as defined in point 1 of Article 4(1) of Directive 2004/39/EC of the European Parliament and of the Council of 21 April 2004 on markets in financial instruments (10); (iv) a collective investment undertaking marketing its units or shares; or (v) an insurance intermediary as defined in Article 2(5) of Directive 2002/92/EC of the European Parliament and of the Council of 9 December 2002 on insurance mediation (11), with the exception of intermediaries referred to in Article 2(7) of that Directive, when they act in respect of life insurance and other investment related services; including its branches, whether inside or outside the Union; (h) §freezing of economic resources § means preventing their use to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them; (i) §freezing of funds § means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; (j) §funds § means financial assets and benefits of every kind, including but not limited to: (i) cash, cheques, claims on money, drafts, money orders and other payment instruments; (ii) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (iii) publicly- and privately-traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (iv) interest, dividends or other income on or value accruing from or generated by assets; (v) credit, right of set-off, guarantees, performance bonds or other financial commitments; (vi) letters of credit, bills of lading, bills of sale; (vii) documents evidencing an interest in funds or financial resources; (k) §goods § includes items, materials and equipment; (l) §insurance § means an undertaking or commitment whereby one or more natural or legal persons are obliged, in return for payment, to provide one or more other persons, in the event of materialisation of a risk, with an indemnity or a benefit as determined by the undertaking or commitment; (m) §reinsurance § means the activity consisting in accepting risks ceded by an insurance undertaking or by another reinsurance undertaking or, in the case of the association of underwriters known as Lloyd's, the activity consisting in accepting risks, ceded by any member of Lloyd's, by an insurance or reinsurance undertaking other than the association of underwriters known as Lloyd's; (n) §Syrian credit or financial institution § means: (i) any credit or financial institution domiciled in Syria, including the Central Bank of Syria; (ii) any branch or subsidiary, where it falls within the scope of Article 35, of a credit or financial institution domiciled in Syria; (iii) any branch or subsidiary, where it does not fall within the scope of Article 35, of a credit or financial institution domiciled in Syria; (iv) any credit or financial institution that is not domiciled in Syria but is controlled by one or more persons or entities domiciled in Syria; (o) §Syrian person, entity or body § means: (i) the State of Syria or any public authority thereof; (ii) any natural person in, or resident in, Syria; (iii) any legal person, entity or body having its registered office in Syria; (iv) any legal person, entity or body, inside or outside Syria, owned or controlled directly or indirectly by one or more of the above-mentioned persons or bodies; (p) §technical assistance § means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, the transmission of working knowledge or skills or consulting services; including verbal forms of assistance; (q) §territory of the Union § means the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty, including their airspace. CHAPTER II EXPORT AND IMPORT RESTRICTIONS Article 2 1. It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, equipment which might be used for internal repression as listed in Annex I, whether or not originating in the Union, to any person, entity or body in Syria or for use in Syria; (b) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in point (a). 2. Paragraph 1 shall not apply to protective clothing, including flak jackets and helmets, temporarily exported to Syria by United Nations (UN) personnel, personnel of the Union or its Member States, representatives of the media or humanitarian and development workers and associated persons exclusively for their personal use. 3. By way of derogation from paragraph 1, the competent authorities in the Member States as listed in Annex III may authorise the sale, supply, transfer or export of equipment which might be used for internal repression, under such conditions as they deem appropriate, if they determine that such equipment is intended solely for humanitarian or protective use. Article 3 1. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance related to the goods and technology listed in the Common Military List of the European Union (12) ( §Common Military List §) or related to the provision, manufacture, maintenance and use of goods included in that list, to any person, entity or body in Syria or for use in Syria; (b) to provide, directly or indirectly, technical assistance or brokering services related to equipment which might be used for internal repression as listed in Annex I, to any person, entity or body in Syria or for use in Syria; (c) to provide, directly or indirectly, financing or financial assistance related to the goods and technology listed in the Common Military List or in Annex I, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for any provision of related technical assistance to any person, entity or body in Syria or for use in Syria; (d) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) to (c). 2. By way of derogation from paragraph 1, the prohibitions referred to therein shall not apply to the provision of technical assistance, financing and financial assistance related to:  technical assistance intended solely for the support of the United Nations Disengagement Observer Force (UNDOF);  non-lethal military equipment, or equipment which might be used for internal repression, intended solely for humanitarian purposes or protective use or for institution building programmes of the UN and the Union, or for Union or UN crisis management operations; or  non-combat vehicles fitted with materials to provide ballistic protection, intended solely for the protective use of personnel of the Union and its Member States in Syria; provided that such provision shall first have been approved by the competent authority of a Member State, as identified on the websites listed in Annex III. Article 4 1. It shall be prohibited to sell, supply, transfer or export, directly or indirectly, equipment, technology or software identified in Annex V, whether or not originating in the Union, to any person, entity or body in Syria or for use in Syria, unless the competent authority of the relevant Member State, as identified in the websites referred to in Annex III, has given prior authorisation. 2. The competent authorities of the Member States, as identified in the websites referred to in Annex III, shall not grant any authorisation under paragraph 1 if they have reasonable grounds to determine that the equipment, technology or software in question would be used for monitoring or interception, by the Syrian regime or on its behalf, of internet or telephone communications in Syria. 3. Annex V shall include equipment, technology or software which may be used for the monitoring or interception of internet or telephone communications. 4. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under this Article, within four weeks following the authorisation. Article 5 1. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance or brokering services related to the equipment, technology and software identified in Annex V, or related to the provision, manufacture, maintenance and use of the equipment and technology identified in Annex V or to the provision, installation, operation or updating of any software identified in Annex V, to any person, entity or body in Syria or for use in Syria; (b) to provide, directly or indirectly, financing or financial assistance related to the equipment, technology and software identified in Annex V, to any person, entity or body in Syria or for use in Syria; (c) to provide any telecommunication or internet monitoring or interception services of any kind to, or for the direct or indirect benefit of, the State of Syria, its Government, its public bodies, corporations and agencies or any person or entity acting on their behalf or at their direction; and (d) to participate, knowingly and intentionally, in any activity the object or effect of which is to circumvent the prohibitions referred to in point (a), (b) or (c) above; unless the competent authority of the relevant Member State, as identified in the websites referred to in Annex III, has given prior authorisation, on the basis set out in Article 4(2). 2. For the purposes of paragraph 1(c), §telecommunication or internet monitoring or interception services § means those services that provide, in particular using equipment, technology or software as identified in Annex V, access to and delivery of a subject's incoming and outgoing telecommunications and call-associated data for the purpose of its extraction, decoding, recording, processing, analysis and storing or any other related activity. Article 6 It shall be prohibited: (a) to import crude oil or petroleum products into the Union if they: (i) originate in Syria; or (ii) have been exported from Syria; (b) to purchase crude oil or petroleum products which are located in or which originated in Syria; (c) to transport crude oil or petroleum products if they originate in Syria, or are being exported from Syria to any other country; (d) to provide, directly or indirectly, financing or financial assistance, including financial derivatives, as well as insurance and re-insurance, related to the prohibitions set out in points (a), (b) and (c); and (e) to participate, knowingly and intentionally, in activities whose object or effect is, directly or indirectly, to circumvent the prohibitions in point (a), (b), (c) or (d). Article 7 The prohibitions in Article 6 shall not apply to: (a) the execution, on or prior to 15 November 2011, of an obligation arising from a contract concluded before 2 September 2011, provided that the natural or legal person, entity or body seeking to perform the obligation concerned has notified, at least seven working days in advance, the activity or transaction to the competent authority of the Member State in which it is established, as identified on the websites listed in Annex III; or (b) the purchase of crude oil or petroleum products which had been exported from Syria prior to 2 September 2011, or, where the export was made pursuant to point (a), on or prior to 15 November 2011. Article 8 1. It shall be prohibited to sell, supply, transfer or export the equipment or technology listed in Annex VI, directly or indirectly, to any Syrian person, entity or body, or for use in Syria. 2. Annex VI shall include key equipment and technology for the following sectors of the oil and gas industry in Syria: (a) exploration of crude oil and natural gas; (b) production of crude oil and natural gas; (c) refining; (d) liquefaction of natural gas. 3. Annex VI shall not include items included in the Common Military List. Article 9 It shall be prohibited: (a) to provide, directly or indirectly, technical assistance or brokering services related to the equipment and technology listed in Annex VI, or related to the provision, manufacture, maintenance and use of goods listed in Annex VI, to any Syrian person, entity or body, or for use in Syria; (b) to provide, directly or indirectly, financing or financial assistance related to the equipment and technology listed in Annex VI, to any Syrian person, entity or body; or for use in Syria, and (c) to participate, knowingly and intentionally, in any activity the object or effect of which is to circumvent the prohibitions referred to in point (a) or (b). Article 10 1. The prohibitions in Articles 8 and 9 shall not apply to the performance of an obligation required by a contract which was awarded or concluded prior to 19 January 2012, provided that the person or entity seeking to rely on this Article has notified, at least 21 calendar days in advance, the competent authority of the Member State in which they are established, as identified on the websites listed in Annex III. 2. For the purposes of this Article, a contract shall have been §awarded § to a person or entity if express written confirmation of the award of the contract to that person or entity has been sent by the other contracting party, following the conclusion of a formal tender process. Article 11 It shall be prohibited to sell, supply, transfer or export, directly or indirectly, new Syrian denominated banknotes and coinage, printed or minted in the Union, to the Central Bank of Syria. CHAPTER III RESTRICTIONS ON PARTICIPATION IN INFRASTRUCTURE PROJECTS Article 12 1. It shall be prohibited: (a) to sell, supply, transfer or export equipment or technology to be used in the construction or installation in Syria of new power plants for electricity production, as listed in Annex VII; (b) to provide, directly or indirectly, financial or technical assistance in relation to any project referred to in point (a). 2. This prohibition shall not apply to the performance of an obligation required by a contract or agreement which was concluded prior to 19 January 2012, provided that the person or entity seeking to rely on this Article has notified, at least 21 calendar days in advance, the competent authority of the Member State in which they are established, as identified on the websites listed in Annex III. CHAPTER IV RESTRICTIONS ON FINANCING CERTAIN ENTERPRISES Article 13 1. The following shall be prohibited: (a) the granting of any financial loan or credit to any Syrian person, entity or body referred to in paragraph 2; (b) the acquisition or extension of a participation in any Syrian person, entity or body referred to in paragraph 2; (c) the creation of any joint venture with any Syrian person, entity or body referred to in paragraph 2; (d) the participation, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in point (a), (b) or (c). 2. The prohibitions in paragraph 1 shall apply to any Syrian person, entity or body engaged in: (a) the exploration, production or refining of crude oil; or (b) the construction or installation of new power plants for electricity production. 3. For the purposes of paragraph 2 only, the following definitions shall apply: (a) §exploration of crude oil § includes the exploration for, prospecting for and management of crude oil reserves, as well as the provision of geological services in relation to such reserves; (b) §refining of crude oil § means the processing, conditioning or preparation of oil for the ultimately final sale of fuels. 4. The prohibitions in paragraph 1: (a) shall be without prejudice to the execution of an obligation arising from contracts or agreements relating to: (i) the exploration, production or refining of crude oil, concluded before 23 September 2011; (ii) the construction or installation of new power plants for electricity production concluded prior to 19 January 2012; (b) shall not prevent the extension of a participation relating to: (i) the exploration, production or refining of crude oil, if such extension is an obligation under an agreement concluded before 23 September 2011; (ii) the construction or installation of new power plants for electricity production if such extension is an obligation under an agreement concluded prior to 19 January 2012. CHAPTER V FREEZING OF FUNDS AND ECONOMIC RESOURCES Article 14 1. All funds and economic resources belonging to, owned, held or controlled by the natural or legal persons, entities and bodies listed in Annex II and IIa shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annex II and IIa. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to in paragraphs 1 and 2 shall be prohibited. Article 15 1. Annexes II and IIa shall consist of the following: (a) Annex II shall consist of a list of natural or legal persons, entities and bodies who, in accordance with Article 19(1) of Decision 2011/782/CFSP, have been identified by the Council as being persons or entities responsible for the violent repression against the civilian population in Syria, persons and entities benefiting from or supporting the regime, and natural or legal persons and entities associated with them, and to whom Article 21 of this Regulation shall not apply; (b) Annex IIa shall consist of a list of entities which, in accordance with Article 19(1) of Decision 2011/782/CFSP, have been identified by the Council as being entities associated with the persons or entities responsible for the violent repression against the civilian population in Syria, or with persons and entities benefiting from or supporting the regime, and to which Article 21 of this Regulation shall apply. 2. Annexes II and IIa shall include the grounds for the listing of listed persons, entities and bodies concerned. 3. Annexes II and IIa shall also include, where available, information necessary to identify the natural or legal persons, entities and bodies concerned. With regard to natural persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to legal persons, entities and bodies, such information may include names, place and date of registration, registration number and place of business. Article 16 By way of derogation from Article 14, the competent authorities in the Member States as identified on the websites listed in Annex III may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources are: (a) necessary to satisfy the basic needs of persons listed in Annexes II and IIa and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; (d) necessary for extraordinary expenses, provided that the relevant competent authority has notified the grounds on which it considers that a specific authorisation should be granted to the competent authorities of the other Member States and to the Commission at least two weeks before the authorisation; (e) to be paid into or from an account of a diplomatic or consular mission or an international organisation enjoying immunities in accordance with international law, insofar as such payments are intended to be used for official purposes of the diplomatic or consular mission or international organisation; (f) necessary for humanitarian purposes, such as delivering or facilitating the delivery of assistance, including medical supplies, food, humanitarian workers and related assistance, or evacuations from Syria. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under this Article within four weeks following the authorisation. Article 17 By way of derogation from Article 14, the competent authorities in the Member States as identified on the websites listed in Annex III may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the provision of such funds or economic resources are necessary for the essential energy needs of the civilian population in Syria, provided that the relevant competent authority has notified for each delivery contract the grounds on which it considers that a specific authorisation should be granted to the competent authorities of the other Member States and to the Commission at least four weeks before the authorisation. Article 18 By way of derogation from Article 14, the competent authorities in the Member States as listed in Annex III may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources in question are the subject of a judicial, administrative or arbitral lien established prior to the date on which the person, entity or body referred to in Article 14 was included in Annex II or IIa, or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds or economic resources in question will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a person, entity or body listed in Annex II or IIa; and (d) recognising the lien or judgment is not contrary to public policy in the Member State concerned. The relevant Member State shall inform the other Member States and the Commission of any authorisation granted under this Article. Article 19 1. Article 14(2) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which the account became subject to this Regulation, provided that any such interest, other earnings and payments are frozen in accordance with Article 14(1). 2. Article 14(2) shall not prevent financial or credit institutions in the Union from crediting frozen accounts where they receive funds transferred to the account of a listed natural or legal person, entity or body, provided that any additions to such accounts will also be frozen. The financial or credit institution shall inform the relevant competent authority about any such transaction without delay. Article 20 By way of derogation from Article 14 and provided that a payment by a person, entity or body listed in Annex II or IIa is due under a contract or agreement that was concluded by, or an obligation that arose for the person, entity or body concerned before, the date on which that person, entity or body had been designated, the competent authorities of the Member States, as indicated on the websites listed in Annex III, may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources, provided that the payment is not directly or indirectly received by a person or entity referred to in Article 14. Article 21 By way of derogation from Article 14(1), an entity listed in Annex IIa may, for a period of two months from the date on which it was designated, make a payment from frozen funds or economic resources which were received by that entity after the date on which it was designated, provided that: (a) such payment is due under a trade contract; and (b) the competent authority of the relevant Member State has determined that the payment will not directly or indirectly be received by a person or entity listed in Annex II or Annex IIa. Article 22 The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity or body implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen or withheld as a result of negligence. CHAPTER VI RESTRICTIONS ON FINANCIAL SERVICES Article 23 The European Investment Bank (EIB) shall: (a) be prohibited from making any disbursement or payment under or in connection with any existing loan agreements entered into between the State of Syria or any public authority thereof and the EIB; and (b) suspend all existing Technical Assistance Service Contracts relating to projects financed under the loan agreements referred to in point (a), and which are intended for the direct or indirect benefit of the State of Syria or any public authority thereof to be performed in Syria. Article 24 It shall be prohibited: (a) to sell or purchase Syrian public or public-guaranteed bonds issued after 19 January 2012, directly or indirectly, to or from any of the following: (i) the State of Syria or its Government, and its public bodies, corporations and agencies; (ii) any Syrian credit or financial institution; (iii) a natural person or a legal person, entity or body acting on behalf or at the direction of a legal person, entity or body referred to in (i) or (ii); (iv) a legal person, entity or body owned or controlled by a person, entity or body referred to in (i), (ii) or (iii); (b) to provide brokering services with regard to Syrian public or public-guaranteed bonds issued after 19 January 2012, to a person, entity or body referred to in point (a); (c) to assist a person, entity or body referred to in point (a) in order to issue Syrian public or public-guaranteed bonds, by providing brokering services, advertising or any other service with regard to such bonds. Article 25 1. It shall be prohibited for credit and financial institutions falling within the scope of Article 35 to: (a) open a new bank account with any Syrian credit or financial institution; (b) to establish a new correspondent banking relationship with any Syrian credit or financial institution; (c) to open a new representative office in Syria or to establish a new branch or subsidiary in Syria; (d) to establish a new joint venture with any Syrian credit or financial institution. 2. It shall be prohibited: (a) to authorise the opening of a representative office or the establishment of a branch or subsidiary in the Union of any Syrian credit or financial institution; (b) to conclude agreements for, or on behalf of, any Syrian credit or financial institution, pertaining to the opening of a representative office or the establishment of a branch or subsidiary in the Union; (c) to grant an authorisation for taking up and pursuing the business of a credit or financial institution or for any other business requiring prior authorisation, by a representative office, branch or subsidiary of any Syrian credit or financial institution, if the representative office, branch or subsidiary was not operational before 19 January 2012; (d) to acquire or to extend a participation, or to acquire any other ownership interest in a credit or financial institution falling within the scope of Article 35 by any Syrian credit or financial institution. Article 26 1. It shall be prohibited: (a) to provide insurance or re-insurance to: (i) the State of Syria, its Government, its public bodies, corporations or agencies; or (ii) any natural or legal person, entity or body when acting on behalf or at the direction of a legal person, entity or body referred to in (i); (b) to participate, knowingly and intentionally, in activities, the object or effect of which is to circumvent the prohibitions in point (a). 2. Paragraph 1(a) shall not apply to the provision of compulsory or third party insurance to Syrian persons, entities or bodies based in the Union or to the provision of insurance for Syrian diplomatic or consular missions in the Union. 3. Point (ii) of paragraph 1(a) shall not apply to the provision of insurance, including health and travel insurance, to individuals acting in their private capacity, and re-insurance relating thereto. Point (ii) of paragraph 1(a) shall not prevent the provision of insurance or re-insurance to the owner of a vessel, aircraft or vehicle chartered by a person, entity or body referred to in point (i) of paragraph 1(a) and which is not listed in Annex II or IIa. For the purpose of point (ii) of paragraph 1(a), a person, entity or body shall not be considered to act at the direction of a person, entity or body referred to in point (i) of paragraph 1(a) where that direction is for the purposes of docking, loading, unloading or safe transit of a vessel or aircraft temporarily in Syrian waters or airspace. 4. This Article prohibits the extension or renewal of insurance and re-insurance agreements concluded before 19 January 2012 (save where there is a prior contractual obligation on the part of the insurer or re-insurer to accept an extension or renewal of a policy), but, without prejudice to Article 14(2), it does not prohibit compliance with agreements concluded before that date. CHAPTER VII GENERAL AND FINAL PROVISIONS Article 27 No claims, including for compensation or indemnification or any other claim of this kind, such as a claim of set-off, fines or claims under a guarantee, claims for extension or payment of a bond, financial guarantee, including claims arising from letters of credit and similar instruments in connection with any contract or transaction the performance of which was affected, directly or indirectly, in whole or in part, by the measures imposed by this Regulation, should be granted to the Government of Syria, its public bodies, corporations and agencies, or to any person or entity claiming through it or for its benefit. Article 28 The prohibitions set out in this Regulation shall not give rise to any liability of any kind on the part of the natural or legal person, entity or body concerned if they did not know, and had no reasonable cause to suspect, that their actions would infringe the prohibition in question. Article 29 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 14, to the competent authority in the Member State where they are resident or located, as indicated on the websites listed in Annex III, and shall transmit such information, either directly or through the Member States, to the Commission; and (b) cooperate with that competent authority in any verification of this information. 2. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 30 Member States and the Commission shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 31 The Commission shall be empowered to amend Annex III on the basis of information supplied by Member States. Article 32 1. Where the Council decides to subject a natural or legal person, entity or body to the measures referred to in Article 14, it shall amend Annex II or Annex IIa accordingly. 2. The Council shall communicate its decision, including the grounds for listing, to the natural or legal person, entity or body referred to in paragraph 1, either directly, if the address is known, or through the publication of a notice, providing such natural or legal person, entity or body with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body accordingly. 4. The lists in Annexes II and IIa shall be reviewed at regular intervals and at least every 12 months. Article 33 1. Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. 2. Member States shall notify the Commission of those rules without delay after 19 January 2012 and shall notify it of any subsequent amendment. Article 34 Where there is, in this Regulation, a requirement to notify, inform or otherwise communicate with the Commission, the address and other contact details to be used for such communication shall be those indicated in Annex III. Article 35 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union. Article 36 Regulation (EU) No 442/2011 is repealed. Article 37 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2012. For the Council The President N. WAMMEN (1) OJ L 319, 2.12.2011, p. 56. (2) OJ L 121, 10.5.2011, p. 1. (3) Council Regulations (EU) No 878/2011 (OJ L 228, 3.9.2011, p. 1), (EU) No 950/2011 (OJ L 247, 24.9.2011, p. 3), (EU) No 1011/2011 (OJ L 269, 14.10.2011, p. 18), (EU) No 1150/2011 (OJ L 296, 15.11.2011, p. 1). (4) Council Implementing Regulations (EU) No 504/2011 (OJ L 136, 24.5.2011, p. 45), (EU) No 611/2011 (OJ L 164, 24.6.2011, p. 1), (EU) No 755/2011 (OJ L 199, 2.8.2011, p. 33), (EU) No 843/2011 (OJ L 218, 24.8.2011, p. 1), (EU) No 1151/2011 (OJ L 296, 15.11.2011, p. 3). (5) Council Implementing Decision 2011/302/CFSP (OJ L 136, 24.5.2011, p. 91), Council Implementing Decision 2011/367/CFSP (OJ L 164, 24.6.2011, p. 14), Council Implementing Decision 2011/488/CFSP (OJ L 199, 2.8.2011, p. 74), Council Implementing Decision 2011/515/CFSP (OJ L 218, 24.8.2011, p. 20), Council Decision 2011/522/CFSP (OJ L 228, 3.9.2011, p. 16), Council Decision 2011/628/CFSP (OJ L 247, 24.9.2011, p. 17), Council Decision 2011/684/CFSP (OJ L 269, 14.10.2011, p. 33), Council Decision 2011/735/CFSP (OJ L 296, 15.11.2011, p. 53), Council Implementing Decision 2011/736/CFSP (OJ L 296, 15.11.2011, p. 55). (6) OJ L 8, 12.1.2001, p. 1. (7) OJ L 281, 23.11.1995, p. 31. (8) OJ L 177, 30.6.2006, p. 1. (9) OJ L 345, 19.12.2002, p. 1. (10) OJ L 145, 30.4.2004, p. 1. (11) OJ L 9, 15.1.2003, p. 3. (12) OJ C 86, 18.3.2011, p. 1. ANNEX I LIST OF EQUIPMENT WHICH MIGHT BE USED FOR INTERNAL REPRESSION AS REFERRED TO IN ARTICLE 2 AND ARTICLE 3 1. Fire-arms, ammunition and related accessories therefor, as follows: 1.1 Firearms not controlled by ML 1 and ML 2 of the Common Military List; 1.2 Ammunition specially designed for the firearms listed in item 1.1 and specially designed components therefor; 1.3 Weapon-sights not controlled by the Common Military List. 2. Bombs and grenades not controlled by the Common Military List. 3. Vehicles as follows: 3.1 Vehicles equipped with a water cannon, specially designed or modified for the purpose of riot control; 3.2 Vehicles specially designed or modified to be electrified to repel borders; 3.3 Vehicles specially designed or modified to remove barricades, including construction equipment with ballistic protection; 3.4 Vehicles specially designed for the transport or transfer of prisoners and/or detainees; 3.5 Vehicles specially designed to deploy mobile barriers; 3.6 Components for the vehicles specified in items 3.1 to 3.5 specially designed for the purposes of riot control. Note 1 This item does not control vehicles specially designed for the purposes of fire-fighting. Note 2 For the purposes of item 3.5 the term "vehicles" includes trailers. 4. Explosive substances and related equipment as follows: 4.1 Equipment and devices specially designed to initiate explosions by electrical or non-electrical means, including firing sets, detonators, igniters, boosters and detonating cord, and specially designed components therefor; except those specially designed for a specific commercial use consisting of the actuation or operation by explosive means of other equipment or devices the function of which is not the creation of explosions (e.g., car air-bag inflaters, electric-surge arresters of fire sprinkler actuators); 4.2 Linear cutting explosive charges not controlled by the Common Military List; 4.3 Other explosives not controlled by the Common Military List and related substances as follows: (a) amatol; (b) nitrocellulose (containing more than 12,5 % nitrogen); (c) nitroglycol; (d) pentaerythritol tetranitrate (PETN); (e) picryl chloride; (f) 2,4,6-trinitrotoluene (TNT). 5. Protective equipment not controlled by ML 13 of the Common Military List as follows: 5.1 Body armour providing ballistic and/or stabbing protection; 5.2 Helmets providing ballistic and/or fragmentation protection, anti-riot helmets, antiriot shields and ballistic shields. Note: This item does not control:  equipment specially designed for sports activities;  equipment specially designed for safety of work requirements. 6. Simulators, other than those controlled by ML 14 of the Common Military List, for training in the use of firearms, and specially designed software therefor. 7. Night vision, thermal imaging equipment and image intensifier tubes, other than those controlled by the Common Military List. 8. Razor barbed wire. 9. Military knives, combat knives and bayonets with blade lengths in excess of 10 cm. 10. Production equipment specially designed for the items specified in this list. 11. Specific technology for the development, production or use of the items specified in this list. ANNEX II LIST OF NATURAL AND LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLES 14 AND 15(1)(A) A. Persons Name Identifying information Reasons Date of listing 1. Bashar Al-Assad Born on 11 September 1965 in Damascus; diplomatic passport No D1903 President of the Republic; person authorising and supervising the crackdown on demonstrators. 23.05.2011 2. Maher (a.k.a. Mahir) Al-Assad Born on 8 December 1967; diplomatic passport No 4138 Commander of the Army's 4th Armoured Division, member of Ba'ath Party Central Command, strongman of the Republican Guard; brother of President Bashar Al-Assad; principal overseer of violence against demonstrators. 09.05.2011 3. Ali Mamluk (a.k.a. Mamlouk) Born on 19 February 1946 in Damascus; diplomatic passport No 983 Head of Syrian General Intelligence Directorate (GID); involved in violence against demonstrators. 09.05.2011 4. Muhammad Ibrahim Al-Sha'ar (a.k.a. Mohammad Ibrahim Al-Chaar) Minister of Interior; involved in violence against demonstrators. 09.05.2011 5. Atej (a.k.a. Atef, Atif) Najib Former Head of the Political Security Directorate in Dara'a; cousin of President Bashar Al-Assad; involved in violence against demonstrators. 09.05.2011 6. Hafiz Makhluf (a.k.a. Hafez Makhlouf) Born on 2 April 1971 in Damascus; diplomatic passport No 2246 Colonel and Head of Unit in General Intelligence Directorate, Damascus Branch; cousin of President Bashar Al-Assad; close to Maher Al-Assad; involved in violence against demonstrators. 09.05.2011 7. Muhammad Dib Zaytun (a.k.a. Mohammed Dib Zeitoun) Born on 20 May 1951 in Damascus; diplomatic passport No D000001300 Head of Political Security Directorate; involved in violence against demonstrators. 09.05.2011 8. Amjad Al-Abbas Head of Political Security in Banyas, involved in violence against demonstrators in Baida. 09.05.2011 9. Rami Makhlouf Born on 10 July 1969 in Damascus, passport No 454224 Syrian businessman; associate of Maher Al-Assad; cousin of President Bashar Al-Assad; provides funding to the regime allowing violence against demonstrators. 09.05.2011 10. Abd Al-Fatah Qudsiyah Born in 1953 in Hama; diplomatic passport No D0005788 Head of Syrian Military Intelligence (SMI); involved in violence against the civilian population. 09.05.2011 11. Jamil Hassan Head of Syrian Air Force Intelligence; involved in violence against the civilian population. 09.05.2011 12. Rustum Ghazali Born on 3 May 1953 in Dara'a; diplomatic passport No D000000887 Head of Syrian Military Intelligence, Damascus Countryside Branch; involved in violence against the civilian population. 09.05.2011 13. Fawwaz Al-Assad Born on 18 June 1962 in Kerdala; passport No 88238 Involved in violence against the civilian population as part of the Shabiha militia. 09.05.2011 14. Munzir Al-Assad Born on 1 March 1961 in Latakia; passport No 86449 and No 842781 Involved in violence against the civilian population as part of the Shabiha militia. 09.05.2011 15. Asif Shawkat Born on 15 January 1950 in Al-Madehleh, Tartus Deputy Chief of Staff for Security and Reconnaissance; involved in violence against the civilian population. 23.05.2011 16. Hisham Ikhtiyar Born in 1941 Head of Syrian National Security Bureau; involved in violence against the civilian population. 23.05.2011 17. Faruq Al Shar' Born on 10 December 1938 Vice-President of Syria; involved in violence against the civilian population. 23.05.2011 18. Muhammad Nasif Khayrbik Born on 10 April 1937 (or 20 May 1937) in Hama, diplomatic passport No 0002250 Deputy Vice-President of Syria for National Security Affairs; involved in violence against the civilian population. 23.05.2011 19. Mohamed Hamcho Born on 20 May 1966; passport No 002954347 Brother-in-law of Maher Al-Assad; businessman and local agent for several foreign companies; provides funding to the regime allowing violence against demonstrators. 23.05.2011 20. Iyad (a.k.a. Eyad) Makhlouf Born on 21 January 1973 in Damascus; passport No N001820740 Brother of Rami Makhlouf and GID Officer involved in violence against the civilian population. 23.05.2011 21. Bassam Al Hassan Presidential Advisor for Strategic Affairs; involved in violence against the civilian population. 23.05.2011 22. Dawud Rajiha Chief of Staff of the Armed Forces responsible for the military involvement in violence against peaceful protesters. 23.05.2011 23. Ihab (a.k.a. Ehab, Iehab) Makhlouf Born on 21 January 1973 in Damascus; passport No N002848852 Vice-President of SyriaTel and caretaker for Rami Makhlouf's US company; provides funding to the regime allowing violence against demonstrators. 23.05.2011 24. Zoulhima Chaliche (Dhu al-Himma Shalish) Born in 1951 or 1946 in Kerdaha. Head of presidential security; involved in violence against demonstrators; first cousin of President Bashar Al-Assad. 23.6.2011 25. Riyad Chaliche (Riyad Shalish) Director of Military Housing Establishment; provides funding to the regime; first cousin of President Bashar Al-Assad. 23.6.2011 26. Brigadier Commander Mohammad Ali Jafari (a.k.a. Ja'fari, Aziz; a.k.a. Jafari, Ali; a.k.a. Jafari, Mohammad Ali; a.k.a. Ja'fari, Mohammad Ali; a.k.a. Jafari-Najafabadi, Mohammad Ali) Born on 1 Sep 1957 in Yazd, Iran. General Commander of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 27. Major General Qasem Soleimani (a.k.a. Qasim Soleimany) Commander of Iranian Revolutionary Guard Corps, IRGC - Qods, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 28. Hossein Taeb (a.k.a. Taeb, Hassan; a.k.a. Taeb, Hosein; a.k.a. Taeb, Hossein; a.k.a. Taeb, Hussayn; a.k.a. Hojjatoleslam Hossein Ta'eb) Born in 1963 in Tehran, Iran. Deputy Commander for Intelligence of Iranian Revolutionary Guard Corps, involved in providing equipment and support to help the Syrian regime suppress protests in Syria. 23.6.2011 29. Khalid Qaddur Business associate of Maher Al-Assad; provides funding to the regime. 23.6.2011 30. Ra'if Al-Quwatli (a.k.a. Ri'af Al-Quwatli) Business associate of Maher Al-Assad; provides funding to the regime. 23.6.2011 31. Mohammad Mufleh Head of Syrian Military Intelligence in the town of Hama, involved in the crackdown on demonstrators. 1.8.2011 32. Major General Tawfiq Younes Head of the Department for Internal Security of the General Intelligence Directorate; involved in violence against the civilian population. 1.8.2011 33. Mohammed Makhlouf (a.k.a. Abu Rami) Born on 19 October 1932 in Latakia, Syria Close associate and maternal uncle of Bashar and Mahir al-Assad. Business associate and father of Rami, Ihab and Iyad Makhlouf. 1.8.2011 34. Ayman Jabir Born in Latakia Associate of Mahir al-Assad for the Shabiha militia. Directly involved in repression and violence against the civilian population and coordination of Shabiha militia groups. 1.8.2011 35. General Ali Habib Mahmoud Born in 1939, in Tartous. Appointed Minister for Defence on 3 June 2009 Minister for Defence. Responsible for conduct and operations of Syrian Armed Forces involved in repression and violence against the civilian population. 1.8.2011 36. Hayel Al-Assad Assistant to Maher Al-Assad, Head of the military police unit of the army's 4th Division, involved in repression. 23.8.2011 37. Ali Al-Salim Director of the supplies office of the Syrian Ministry of Defence, entry point for all arms acquisitions by the Syrian army. 23.8.2011 38. Nizar Al-Assad () Cousin of Bashar Al-Assad; previously head of the §Nizar Oilfield Supplies § company. Very close to key government officials. Financing Shabiha in the region of Latakia. 23.8.2011 39. Brigadier-General Rafiq Shahadah Head of Syrian Military Intelligence (SMI) Branch 293 (Internal Affairs) in Damascus. Directly involved in repression and violence against the civilian population in Damascus. Advisor to President Bashar Al-Assad for strategic questions and military intelligence. 23.8.2011 40. Brigadier-General Jamea Jamea (Jami Jami) Branch Chief for Syrian Military Intelligence (SMI) in Dayr az-Zor. Directly involved in repression and violence against the civilian population in Dayr az-Zor and Alboukamal. 23.8.2011 41. Hassan Bin-Ali Al-Turkmani Born in 1935 in Aleppo Deputy Vice Minister, former Minister for Defence, Special Envoy of President Bashar Al-Assad. 23.8.2011 42. Muhammad Said Bukhaytan Assistant Regional Secretary of Ba'ath Arab Socialist Party since 2005, 2000-2005 Director for the national security of the regional Ba'ath party. Former Governor of Hama (1998-2000). Close associate of President Bashar Al-Assad and Maher Al-Assad. Senior decision-maker in the regime on repression of civilian population. 23.8.2011 43. Ali Douba Responsible for killings in Hama in 1980, has been called back to Damascus as special advisor to President Bashar Al-Assad. 23.8.2011 44. Brigadier-General Nawful Al-Husayn Idlib Syrian Military Intelligence (SMI) Branch Chief. Directly involved in repression and violence against the civilian population in Idlib province. 23.8.2011 45. Brigadier Husam Sukkar Presidential Adviser on Security Affairs. Presidential Adviser for security agencies' repression and violence against the civilian population. 23.8.2011 46. Brigadier-General Muhammed Zamrini Branch Chief for Syrian Military Intelligence (SMI) in Homs. Directly involved in repression and violence against the civilian population in Homs. 23.8.2011 47. Lieutenant-General Munir Adanov (Adnuf) Deputy Chief of General Staff, Operations and Training for Syrian Army. Directly involved in repression and violence against the civilian population in Syria. 23.8.2011 48. Brigadier-General Ghassan Khalil Head of General Intelligence Directorate's (GID) Information Branch. Directly involved in repression and violence against the civilian population in Syria. 23.8.2011 49. Mohammed Jabir Born in Latakia Shabiha militia. Associate of Maher Al-Assad for the Shabiha militia. Directly involved in repression and violence against the civilian population and coordination of Shabiha militia groups. 23.8.2011 50. Samir Hassan Close business associate of Maher Al-Assad. Known for supporting the Syrian regime financially. 23.8.2011 51. Fares Chehabi (Fares Shihabi) President of Aleppo Chamber of Industry. Provides financial support to the Syrian regime. 2.09.2011 52. Emad Ghraiwati Born in March 1959 in Damascus, Syria President of the Damascus Chamber of Industry (Zuhair Ghraiwati Sons). Provides financial support to the Syrian regime. 2.9.2011 53. Tarif Akhras Born in 1949 in Homs, Syria Founder of the Akhras Group (commodities, trading, processing and logistics), Homs. Provides financial support to the Syrian regime. 2.9.2011 54. Issam Anbouba Born in 1949 in Latakia, Syria President of Issam Anbouba Est. for agro-industry. Provides financial support to the Syrian regime. 2.9.2011 55. Tayseer Qala Awwad Born in 1943 in Damascus Minister of Justice. Associated with the Syrian regime, including by supporting its policies and practices of arbitrary arrest and detention. 23.09.2011 56. Dr Adnan Hassan Mahmoud Born in 1966 in Tartous Minister of Information. Associated with the Syrian regime, including by supporting and promoting its information policy. 23.09.2011 57. Major General Jumah Al-Ahmad Commander Special Forces. Responsible for the use of violence against protestors across Syria. 14.11.2011 58. Colonel Lu'ai al-Ali Head of Syrian Military Intelligence, Dara'a Branch. Responsible for the violence against protesters in Dara'a. 14.11.2011 59. Lt. General Ali Abdullah Ayyub Deputy Chief of General Staff (Personnel and Manpower). Responsible for the use of violence against protestors across Syria. 14.11.2011 60. Lt. General Jasim al-Furayj Chief of General staff. Responsible for the use of violence against protestors across Syria. 14.11.2011 61. General Aous (Aws) Aslan Born in 1958 Head of Battalion in the Republican Guard. Close to Maher Al-Assad and President Al-Assad. Involved in the crackdown on the civilian population across Syria. 14.11.2011 62. General Ghassan Belal General in command of the 4th Division reserve bureau. Adviser to Maher Al-Assad and coordinator of security operations. Responsible for the crackdown on the civilian population across Syria. 14.11.2011 63. Abdullah Berri Head of Berri family militia. In charge of pro-government militia involved in the crackdown on the civilian population in Aleppo. 14.11.2011 64. George Chaoui Member of Syrian electronic army. Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 65. Major General Zuhair Hamad Deputy Head of General Intelligence Directorate. Responsible for the use of violence across Syria and for intimidation and torture of protestors. 14.11.2011 66. Amar Ismael Civilian - Head of Syrian electronic army (territorial army intelligence service). Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 67. Mujahed Ismail Member of Syrian electronic army. Involved in the violent crackdown and call for violence against the civilian population across Syria. 14.11.2011 68. Saqr Khayr Bek Deputy Minister for the Interior. Responsible for the use of violence against the civilian population in Syria. 14.11.2011 69. Major General Nazih Deputy Director of General Intelligence Directorate. Responsible for the use of violence across Syria and intimidation and torture of protestors. 14.11.2011 70. Kifah Moulhem Batallion Commander in the 4th Division. Responsible for the crackdown on the civilian population in Deir el-Zor. 14.11.2011 71. Major General Wajih Mahmud Commander 18th Armoured Division. Responsible for the violence against protestors in Homs. 14.11.2011 72. Bassam Sabbagh Born on 24 August 1959 in Damascus. Address: Kasaa, Anwar al Attar Street, al Midani building, Damascus. Syrian passport No 004326765 issued 2 November 2008, valid until November 2014. Member of the Paris Bar. Head of Sabbagh & Associates law firm (Damascus). Legal and financial adviser and manages affairs of Rami Makhlouf and Khaldoun Makhlouf. Involved with Bashar al-Assad in funding a real estate project in Latakia. Provides financial support for the regime. 14.11.2011 73. Lt. General Mustafa Tlass Deputy Chief of General Staff (Logistics and supplies). Responsible for the use of violence against protestors across Syria. 14.11.2011 74. Major General Fu'ad Tawil Deputy head Syrian Air Force Intelligence. Responsible for the use of violence across Syria and intimidation and torture of protestors. 14.11.2011 75. Mohammad Al-Jleilati Born in 1945 in Damascus Minister of Finance. Responsible for the Syrian economy. 1.12.2011 76. Dr. Mohammad Nidal Al-Shaar Born in 1956 in Aleppo Minister of Economy and Trade. Responsible for the Syrian economy. 1.12.2011 77. Lt. General Fahid Al-Jassim Chief of Staff. Military official involved in the violence in Homs. 1.12.2011 78. Major General Ibrahim Al-Hassan Deputy Chief of Staff. Military official involved in the violence in Homs. 1.12.2011 79. Brigadier Khalil Zghraybih 14th Division. Military official involved in the violence in Homs. 1.12.2011 80. Brigadier Ali Barakat 103rd Brigade of the Republican Guard Division. Military official involved in the violence in Homs. 1.12.2011 81. Brigadier Talal Makhluf 103rd Brigade of the Republican Guard Division. Military official involved in the violence in Homs. 1.12.2011 82. Brigadier Nazih Hassun Syrian Air Force Intelligence. Military official involved in the violence in Homs. 1.12.2011 83. Captain Maan Jdiid Presidential Guard. Military official involved in the violence in Homs. 1.12.2011 84. Muahmamd Al-Shaar Political Security Division. Military official involved in the violence in Homs. 1.12.2011 85. Khald Al-Taweel Political Security Division. Military official involved in the violence in Homs. 1.12.2011 86. Ghiath Fayad Political Security Division. Military official involved in the violence in Homs. 1.12.2011 B. Entities Name Identifying information Reasons Date of listing 1. Bena Properties Controlled by Rami Makhlouf; provides funding to the regime. 23.6.2011 2. Al Mashreq Investment Fund (AMIF) (alias Sunduq Al Mashrek Al Istithmari) P.O. Box 108, Damascus Tel.: 963 112110059 / 963 112110043 Fax: 963 933333149 Controlled by Rami Makhlouf; provides funding to the regime. 23.6.2011 3. Hamcho International (Hamsho International Group) Baghdad Street, P.O. Box 8254, Damascus Tel.: 963 112316675 Fax: 963 112318875 Website: www.hamshointl.com E-mail: info@hamshointl.com and hamshogroup@yahoo.com Controlled by Mohammad Hamcho or Hamsho; provides funding to the regime. 23.6.2011 4. Military Housing Establishment (alias MILIHOUSE) Public works company controlled by Riyad Shalish and Ministry of Defence; provides funding to the regime. 23.6.2011 5. Political Security Directorate Syrian government agency directly involved in repression. 23.8.2011 6. General Intelligence Directorate Syrian government agency directly involved in repression. 23.8.2011 7. Military Intelligence Directorate Syrian government agency directly involved in repression. 23.8.2011 8. Air Force Intelligence Agency Syrian government agency directly involved in repression. 23.8.2011 9. IRGC Qods Force (Quds Force) Teheran, Iran The Qods (or Quds) Force is a specialist arm of the Iranian Islamic Revolutionary Guard Corps (IRGC). The Qods Force is involved in providing equipment and support to help the Syria regime suppress protests in Syria. IRGC Qods Force has provided technical assistance, equipment and support to the Syrian security services to repress civilian protest movements. 23.8.2011 10. Mada Transport Subsidiary of Cham Holding (Sehanya Dara'a Highway, P.O. Box 9525 Tel.: 00 963 11 99 62) Economic entity financing the regime. 2.09.2011 11. Cham Investment Group Subsidiary of Cham Holding (Sehanya Dara'a Highway, P.O. Box 9525 Tel.: 00 963 11 99 62) Economic entity financing the regime. 2.09.2011 12. Real Estate Bank Insurance Bldg- Yousef Al-Azmeh Square, Damascus P.O. Box: 2337 Damascus Syrian Arab Republic Tel.: (+963) 11 2456777 and 2218602 Fax: (+963) 11 2237938 and 2211186 Bank's e-mail: Publicrelations@reb.sy, Website: www.reb.sy State-owned bank providing financial support for the regime. 2.09.2011 13. Addounia TV (a.k.a. Dounia TV) Tel.: +963-11-5667274, +963-11-5667271, Fax: +963-11-5667272 Website: http://www.addounia.tv Addounia TV has incited violence against the civilian population in Syria. 23.09.2011 14. Cham Holding Cham Holding Building Daraa Highway - Ashrafiyat Sahnaya Rif Dimashq  Syria P.O. Box 9525 Tel.: +963 (11) 9962, +963 (11) 668 14000, +963 (11) 673 1044 Fax: +963 (11) 673 1274 E-mail: info@chamholding.sy Website:www.chamholding.sy Controlled by Rami Makhlouf; largest holding company in Syria, benefiting from and supporting the regime. 23.09.2011 15. El-Tel Co. (El-Tel Middle East Company) Address: Dair Ali Jordan Highway, P.O. Box 13052, Damascus  Syria Tel.: +963-11-2212345 Fax: +963-11-44694450 E-mail: sales@eltelme.com Website: www.eltelme.com Manufacturing and supplying telecommunication equipment for the Army. 23.09.2011 16. Ramak Constructions Co. Address: Dara'a Highway, Damascus, Syria Tel.: +963-11-6858111 Mobile: +963-933-240231 Construction of military barracks, border post barracks and other buildings for Army needs. 23.09.2011 17. Souruh Company (a.k.a. SOROH Al Cham Company) Address: Adra Free Zone Area Damascus, Syria Tel.: +963-11-5327266 Mobile: +963-933-526812, +963-932-878282 Fax: +963-11-5316396 E-mail: sorohco@gmail.com Website: http://sites.google.com/site/sorohco Investment in local military industrial projects, manufacturing weapons parts and related items. 100 % of the company is owned by Rami Makhlouf. 23.09.2011 18. Syriatel Thawra Street, Ste Building 6th Floor, BP 2900 Tel.: +963 11 61 26 270 Fax: +963 11 23 73 97 19 E-mail: info@syriatel.com.sy; Website: http://syriatel.sy/ Controlled by Rami Makhlouf; provides financial support to the regime: through its licensing contract it pays 50 % of its profits to the Government. 23.09.2011 19. Cham Press TV Al Qudsi building, 2nd Floor - Baramkeh - Damascus Tel.: +963 - 11- 2260805 Fax: +963 - 11 - 2260806 E-mail: mail@champress.com Website: www.champress.net Television channel which participates in campaigns to spread disinformation and incite violence against demonstrators. 1.12.2011 20. Al Watan Al Watan Newspaper - Damascus  Duty Free Zone Tel.: 00963 11 2137400 Fax: 00963 11 2139928 Daily newspaper which participates in campaigns to spread disinformation and incite violence against demonstrators. 1.12.2011 21. Centre d'Ã ©tudes et de recherches syrien (CERS) (CERS, Centre d'Etude et de Recherche Scientifique; SSRC, Scientific Studies and Research Center; Centre de Recherche de Kaboun Barzeh Street, P.O. Box 4470, Damascus Provides support to the Syrian army for the acquisition of equipment used directly for the surveillance and repression of demonstrators. 1.12.2011 22. Business Lab Maysat Square, Al Rasafi Street Bldg. 9, P.O. Box 7155, Damascus Tel.: 963112725499 Fax: 963112725399 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 23. Industrial Solutions Baghdad Street 5, P.O. Box 6394, Damascus Tel./fax: 963114471080 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 24. Mechanical Construction Factory (MCF) P.O. Box 35202, Industrial Zone, Al-Qadam Road, Damascus Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 25. Syronics  Syrian Arab Co. for Electronic Industries Kaboon Street, P.O. Box 5966, Damascus Tel.-No.: +963-11-5111352 Fax: +963-11-5110117 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 26. Handasieh  Organization for Engineering Industries P.O. Box 5966, Abou Bakr Al-Seddeq St., Damascus and P.O. Box 2849 Al-Moutanabi Street, Damascus and P.O. Box 21120 Baramkeh, Damascus Tel.: 963112121816  963112121834  963112214650  963112212743 - 963115110117 Front company for the acquisition of sensitive equipment by the CERS. 1.12.2011 27. Syria Trading Oil Company (Sytrol) Prime Minister Building, 17 Street Nissan, Damascus, Syria. State-owned company responsible for all oil exports from Syria. Provides financial support to the regime. 1.12.2011 28. General Petroleum Corporation (GPC) New Sham - Building of Syrian Oil Company, P.O. Box 60694, Damascus, Syria Tel.: 963113141635 Fax: 963113141634 E-mail: info@gpc-sy.com State-owned oil company. Provides financial support to the regime. 1.12.2011 29. Al Furat Petroleum Company Dummar - New Sham - Western Dummer 1st. Island -Property 2299- AFPC Building P.O. Box 7660 Damascus  Syria. Tel.: 00963-11- (6183333), 00963-11- (31913333) Fax: 00963-11- (6184444), 00963-11- (31914444) afpc@afpc.net.sy Joint venture 50 % owned by GPC. Provides financial support to the regime. 1.12.2011 ANNEX IIa LIST OF ENTITIES OR BODIES REFERRED TO IN ARTICLES 14 AND 15(1)(b) Entities Name Identifying information Reasons Date of listing 1. Commercial Bank of Syria  Damascus Branch, P.O. Box 2231, Moawiya St., Damascus, Syria;- P.O. Box 933, Yousef Azmeh Square, Damascus, Syria;  Aleppo Branch, P.O. Box 2, Kastel Hajjarin St., Aleppo, Syria; SWIFT/BIC CMSY SY DA; all offices worldwide [NPWMD] Website: http://cbs-bank.sy/En-index.php Tel.: +963 11 2218890 Fax: +963 11 2216975 general managment: dir.cbs@mail.sy State-owned bank providing financial support to the regime. 13.10.2011 ANNEX III LIST OF COMPETENT AUTHORITIES IN THE MEMBER STATES AND ADDRESS FOR NOTIFICATIONS TO THE EUROPEAN COMMISSION A. Competent authorities in each Member State: BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/view/5519 CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/Global+Issues/International+Sanctions/ SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities B. Address for communication with the European Commission: European Commission Service for Foreign Policy Instruments CHAR 12/106 B-1049 Bruxelles/Brussel Belgium E-mail: relex-sanctions@ec.europa.eu Tel.: +(32 2) 295 55 85 ANNEX IV LIST OF CRUDE OIL AND PETROLEUM PRODUCTS REFERRED TO IN ARTICLE 6 HS Code Description 2709 00 Petroleum oils and oils obtained from bituminous minerals, crude. 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations; waste oils (save that the purchase, in Syria, of kerosene jet fuel of CN code 2710 19 21 is not prohibited provided that it is intended and used solely for the purpose of the continuation of the flight operation of the aircraft into which it is loaded). 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured. 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals. 2714 Bitumen and asphalt, natural; bituminous or oil-shale and tar sands; asphaltites and asphaltic rocks. 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs). ANNEX V EQUIPMENT, TECHNOLOGY AND SOFTWARE REFERRED TO IN ARTICLE 4 General Note Notwithstanding the contents of this Annex, it shall not apply to : (a) equipment, technology or software which are specified in Annex I to Council Regulation (EC) 428/2009 (1) or the Common Military List; or (b) software which is designed for installation by the user without further substantial support by the supplier and which is generally available to the public by being sold from stock at retail selling points, without restriction, by means of: (i) over the counter transactions; (ii) mail order transactions; (iii) electronic transactions; or (iv) telephone order transactions; or (c) software which is in the public domain. The categories A, B, C, D and E refer to the categories referred to in Regulation (EC) No 428/2009. The §equipment, technology and software § referred to in Article 4 is: A. List of equipment  Deep Packet Inspection equipment  Network Interception equipment including Interception Management Equipment (IMS) and Data Retention Link Intelligence equipment  Radio Frequency monitoring equipment  Network and Satellite jamming equipment  Remote Infection equipment  Speaker recognition/processing equipment  IMSI (2), MSISDN (3), IMEI (4), TMSI (5) interception and monitoring equipment  Tactical SMS (6)/GSM (7)/GPS (8)/GPRS (9)/UMTS (10)/CDMA (11)/PSTN (12) interception and monitoring equipment  DHCP (13)/SMTP (14),GTP (15) information interception and monitoring equipment  Pattern Recognition and Pattern Profiling equipment  Remote Forensics equipment  Semantic Processing Engine equipment  WEP and WPA code breaking equipment  Interception equipment for VoIP proprietary and standard protocol B. Not used C. Not used D. "Software" for the "development", "production" or "use" of the equipment specified in A above. E. "Technology" for the "development", "production" or "use" of the equipment specified in A above. Equipment, technology and software falling within these categories is within the scope of this Annex only to the extent that it falls within the general description §internet, telephone and satellite communications interception and monitoring systems §. For the purpose of this Annex §monitoring § means acquisition, extraction, decoding, recording, processing, analysis and archiving call content or network data. (1) Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (OJ L 134, 29.5.2009, p. 1). (2) IMSI stands for International Mobile Subscriber Identity. It is a unique identification code for each mobile telephony device, integrated in the SIM card and which allows identification of such SIM via GSM and UMTS networks. (3) MSISDN stands for Mobile Subscriber Integrated Services Digital Network Number. It is a number uniquely identifying a subscription in a GSM or a UMTS mobile network. Simply put, it is the telephone number to the SIM card in a mobile phone and therefore it identifies a mobile subscriber as well as IMSI, but to route calls through him. (4) IMEI stands for International Mobile Equipment Identity. It is a number, usually unique to identify GSM, WCDMA and IDEN mobile phones as well as some satellite phones. It is usually found printed inside the battery compartment of the phone. interception (wiretapping) can be specified by its IMEI number as well as IMSI and MSISDN. (5) TMSI stands for Temporary Mobile Subscriber Identity. It is the identity that is most commonly sent between the mobile and the network. (6) SMS stands for Short Message System. (7) GSM stands for Global System for Mobile Communications. (8) GPS stands for Global Positioning System. (9) GPRS stands for General Package Radio Service. (10) UMTS stands for Universal Mobile Telecommunication System. (11) CDMA stands for Code Division Multiple Access. (12) PSTN stands for Public Switch Telephone Networks. (13) DHCP stands for Dynamic Host Configuration Protocol. (14) SMTP stands for Simple Mail Transfer Protocol. (15) GTP stands for GPRS Tunnelling Protocol. ANNEX VI LIST OF KEY EQUIPMENT AND TECHNOLOGY REFERRED TO IN ARTICLE 8 General notes 1. The object of the prohibitions contained in this Annex should not be defeated by the export of any non-prohibited goods (including plant) containing one or more prohibited components when the prohibited component or components are the principal element of the goods and can feasibly be removed or used for other purposes. N.B.: In judging whether the prohibited component or components are to be considered the principal element, it is necessary to weigh the factors of quantity, value and technological know-how involved and other special circumstances which might establish the prohibited component or components as the principal element of the goods being procured. 2. The goods specified in this Annex include both new and used goods. 3. Definitions of terms between §single quotation marks § are given in a technical note to the relevant item. 4. Definitions of terms between "double quotation marks" can be found in Annex I to Regulation (EC) No 428/2009. General Technology Note (GTN) 1. The "technology""required" for the "development", "production" or "use" of prohibited goods remains under prohibition even when applicable to non-prohibited goods. 2. Prohibitions do not apply to that "technology" which is the minimum necessary for the installation, operation, maintenance (checking) and repair of those goods which are not prohibited or the export of which has been authorised in accordance with this Regulation. 3. Prohibitions on "technology" transfer do not apply to information "in the public domain", to "basic scientific research" or to the minimum necessary information for patent applications. Exploration and production of crude oil and natural gas 1.A Equipment 1. Geophysical survey equipment, vehicles, vessels and aircraft specially designed or adapted to acquire data for oil and gas exploration and specially designed components therefor. 2. Sensors specially designed for downhole well operations in oil and gas wells, including sensors used for measurement whilst drilling and the associated equipment specially designed to acquire and store data from such sensors. 3. Drilling equipment designed to drill rock formations, specifically for the purpose of exploring for, or producing oil, gas and other naturally occurring, hydrocarbon materials. 4. Drill bits, drill pipes, drill collars, centralisers and other equipment, specially designed for use in and with oil and gas well drilling equipment. 5. Drilling wellheads, §blowout preventers § and §Christmas or production trees § and the specially designed components thereof, meeting the §API and ISO specifications § for use with oil and gas wells. Technical Notes: a. A §blowout preventer § is a device typically used at ground level (or if drilling underwater, at the seabed) during drilling to prevent the uncontrolled escape of oil and/or gas from the well. b. A §Christmas tree or production tree § is a device typically used to control flow of fluids from the well when it is complete and oil and/or gas production has started. c. For the purpose of this item, §API and ISO specifications § refers to the American Petroleum Institute specifications 6A, 16A, 17D and 11IW and/or the International Standards Organisation specifications 10423 and 13533 for blowout preventers, wellhead and Christmas trees for use on oil and/or gas wells. 6. Drilling and production platforms for crude oil and natural gas. 7. Vessels and barges incorporating drilling and/or petroleum processing equipment used for producing oil, gas and other naturally occurring flammable materials. 8. Liquid/gas separators meeting API specification 12J, specially designed to process the production from an oil or gas well, to separate the petroleum liquids from any water and any gas from the liquids. 9. Gas compressor with a design pressure of 40 bar (PN 40 and/or ANSI 300) or more and having a suction volume capacity of 300 000 Nm3/h or more, for the initial processing and transmission of natural gas, excluded gas compressors for CNG (Compressed Natural Gas) filling stations, and specially designed components therefor. 10. Subsea production control equipment and the components thereof meeting §API and ISO specifications § for use with oil and gas wells. Technical Note: For the purposes of this entry, §API and ISO specifications § refers to the American Petroleum Institute specification 17 F and/or the International Standards Organisation specification 13268 for subsea production control systems. 11. Pumps, typically high capacity and/or high pressure (in excess of 0,3 m3 per minute and/or 40 bar), specially designed to pump drilling muds and/or cement into oil and gas wells. 1.B Test and inspection equipment 1. Equipment specially designed for sampling, testing and analysing the properties of drilling mud, oil well cements and other materials specially designed and/or formulated for use in oil and gas wells. 2. Equipment specially designed for sampling, testing and analysing the properties of rock samples, liquid and gaseous samples and other materials taken from an oil and/or gas well either during or after drilling, or from the initial processing facilities attached thereto. 3. Equipment specially designed for collecting and interpreting information about the physical and mechanical condition of an oil and/or gas well, and for determining the in situ properties of the rock and reservoir formation. 1.C Materials 1. Drilling mud, drilling mud additives and the components thereof, specially formulated to stabilise oil and gas wells during drilling, to recover drill cuttings to the surface and to lubricate and cool the drilling equipment in the well. 2. Cements and other materials meeting the §API and ISO specifications § for use in oil and gas wells. Technical Note: §API and ISO specification § refers to the American Petroleum Institute specification 10A or the International Standards Organisation specification 10426 for oil well cements and other materials specially formulated for use in the cementing of oil and gas wells. 3. Corrosion inhibiting, emulsion treatment, defoaming agents and other chemicals specially formulated to be used in the drilling for, and the initial processing of, petroleum produced from an oil and/or gas well. 1.D Software 1. "Software" specially designed to collect and interpret data acquired from seismic, electromagnetic, magnetic or gravity surveys for the purpose of establishing oil or gas prospectivity. 2. "Software" specially designed for storing, analysing and interpreting information acquired during drilling and production to assess the physical characteristics and behaviour of oil or gas reservoirs. 3. "Software" specially designed for the "use" of petroleum production and processing facilities or specific sub-units of such facilities. 1.E Technology 1. "Technology""required" for the "development", "production" and "use" of equipment specified in 1.A.01  1.A.11. Refining of crude oil and liquefaction of natural gas 2.A Equipment 1. Heat exchangers as follows and specially designed components therefor: a. Plate-fin heat exchangers with a surface/volume ratio greater than 500 m2/m3, specially designed for pre-cooling of natural gas; b. Coil-wound heat exchangers specially designed for liquefaction or sub-cooling of natural gas. 2. Cryogenic pumps for the transport of media at a temperature below  120 °C having a transport capacity of more than 500 m3/h and specially designed components therefor. 3. §Coldbox § and §coldbox § equipment not specified by 2.A.1. Technical Note: §Coldbox § equipment refers to a specially designed construction, which is specific for LNG plants and incorporates the process stage of liquefaction. The §coldbox § comprises heat exchangers, piping, other instrumentation and thermal insulators. The temperature inside the §coldbox § is below  120 °C (conditions for condensation of natural gas). The function of the §coldbox § is the thermal insulation of the above described equipment. 4. Equipment for shipping terminals of liquefied gases having a temperature below  120 °C and specially designed components therefor. 5. Flexible and non-flexible transfer line having a diameter greater than 50 mm for the transport of media below  120 °C. 6. Maritime vessels specially designed for the transport of LNG. 7. Electrostatic desalters specially designed to remove contaminants such as salts, solids and water from crude oil and specially designed components therefor. 8. All crackers, including hydrocrackers, and cokers, specially designed for conversion of vacuum gas oils or vacuum residuum, and specially designed components therefor. 9. Hydrotreaters specially designed for desulphurisation of gasoline, diesel cuts and kerosene and specially designed components therefor. 10. Catalytic reformers specially designed for conversion of desulphurised gasoline into high-octane gasoline, and specially designed components therefor. 11. Refinery units for C5-C6 cuts isomerisation, and refinery units for alkylation of light olefins, to improve the octane index of the hydrocarbon cuts. 12. Pumps specially designed for the transport of crude oil and fuels, having a capacity of 50 m3/h or more and specially designed components therefor. 13. Tubes with an outer diameter of 0,2 m or more and made from any of the following materials: a. Stainless steels with 23 % chromium or more by weight; b. Stainless steels and nickel bases alloys with a §Pitting resistance equivalent § number higher than 33. Technical Note: §Pitting resistance equivalent § (PRE) number characterises the corrosion resistance of stainless steels and nickel alloys to pitting or crevice corrosion. The pitting resistance of stainless steels and nickel alloys is primarily determined by their compositions, primarily: chromium, molybdenum, and nitrogen. The formula to calculate the PRE number is: PRE = Cr + 3,3 % Mo + 30 % N 14. §Pigs § (Pipeline Inspection Gauge(s)) and specially designed components therefor. Technical Note: §Pig § is a device typically used for cleaning or inspection of a pipeline from inside (corrosion state or crack formation) and is propelled by the pressure of the product in the pipeline. 15. Pig launchers and pig catchers for the integration or removing of pigs. 16. Tanks for the storage of crude oil and fuels with a volume greater than 1 000 m3 (1 000 000 litres) as follows, and specially designed components therefor: a. fixed roof tanks; b. floating roof tanks. 17. Subsea flexible pipes specially designed for the transportation of hydrocarbons and injection fluids, water or gas, having a diameter greater than 50 mm. 18. Flexible pipes used for high pressure for topside and subsea application. 19. Isomeration equipment specially designed for production of high-octane gasoline based on light hydrocarbons as feed, and specially designed components therefor. 2.B Test and inspection equipment 1. Equipment specially designed for testing and analysing of quality (properties) of crude oil and fuels. 2. Interface control systems specially designed for controlling and optimising of the desalting process. 2.C Materials 1. Diethyleneglycol (CAS 111-46-6), Triethylene glycol (CAS 112-27-6). 2. N-Methylpyrrolidon (CAS 872-50-4), Sulfolane (CAS 126-33-0). 3. Zeolites, of natural or synthetic origin, specially designed for fluid catalytic cracking or for the purification and/or dehydration of gases, including natural gases. 4. Catalysts for the cracking and conversion of hydrocarbons as follows: a. Single metal (platinum group) on alumina type or on zeolite, specially designed for catalytic reforming process; b. Mixed metal species (platinum in combination with other noble metals) on alumina type or on zeolite, specially designed for catalytic reforming process; c. Cobalt and nickel catalysts doped with molybdenum on alumina type or on zeolite, specially designed for catalytic desulphurisation process; d. Palladium, nickel, chromium and tungsten catalysts on alumina type or on zeolite, specially designed for catalytic hydrocracking process. 5. Gasoline additives specially formulated for increasing the octane number of gasoline. Note: This entry includes Ethyl tertiary butyl ether(ETBE) (CAS 637-92-3) and Methyl tertiary butyl ether (MTBE) CAS 1634-04-4). 2.D Software 1. "Software" specially designed for the "use" of LNG plants or specific sub-units of such plants. 2. "Software" specially designed for the "development", "production" or "use" of plants (including their sub-units) for oil refining. 2.E Technology 1. "Technology" for the conditioning and purification of raw natural gas (dehydration, sweetening, removal of impurities). 2. "Technology" for the liquefaction of natural gas, including "technology" required for the "development", "production" or "use" of LNG plants. 3. "Technology" for the shipment of liquefied natural gas. 4. "Technology""required" for the "development", "production" or "use" of maritime vessels specially designed for the transport of liquefied natural gas. 5. "Technology" for storage of crude oil and fuels. 6. "Technology""required" for the "development", "production" or "use" of a refinery plant, such as: 6.1. "Technology" for conversion of light olefin to gasoline; 6.2. Catalytic reforming and isomerisation technology; 6.3. Catalytic and thermal cracking technology. ANNEX VII Equipment and technology referred to in Article 12 8406 81 Steam turbines of an output exceeding 40 MW. 8411 82 Gas turbines of an output exceeding 5 000 kW. ex 8501 All electric motors and generators of an output exceeding 3 MW or 5 000 kVA.